Citation Nr: 1639532	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-25 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include PTSD.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a skin disorder of the scalp.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from June 2000 to September 2004 in the United States Army. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal from January 2010 and January 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In November 2014, the Board remanded the case to schedule the Veteran for a Board hearing.

In September 2015, the Veteran testified before a Veterans Law Judge who is no longer employed at the Board.  A transcript of the hearing is of record.  The Veteran was provided an opportunity for another hearing before a Veterans Law Judge who would ultimately decide his case, but he indicated that he did not want another hearing and requested that the Board decide the case as soon as possible.  See August 2016 Report of General Information.  

Initially, the Board notes that the Veteran's claim of entitlement to service connection for PTSD was denied in an October 2010 rating decision. The RO determined that the weight of the evidence did not show that the Veteran had a current diagnosis of PTSD.  Subsequently, in September 2011, the Veteran sought to reopen his claim and submitted a September 2011 VA treatment record reflecting that he had a diagnosis of PTSD.  Accordingly, the October 2010 rating decision did not become final because new and material evidence was received within one year of issuance of the rating decision.  38 C.F.R. § 3.156(b) (2015); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Therefore, the claim on appeal stems from the October 2010 rating decision and the Board will reconsider the claim on a de novo basis.

After review of the claims file and the contentions of the Veteran, the Board has expanded the claim for service connection for PTSD to include other psychiatric disorders of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (VA should 


construe claim for service connection based on reasonable expectations of non-expert claimant).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.

The issues of entitlement to service connection for a psychiatric disorder, a back disorder, and a skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

REMAND

The Veteran has reported that he receives ongoing treatment at the VA Pensacola outpatient clinic.  The claims file currently includes VA treatment records dated from July 2009 to October 2012.  A remand is required to obtain VA treatment records dated since October 2012.  

The Veteran asserts that he has PTSD as a result of various stressful events that occurred during his deployment to Iraq.  His reported stressors include:  (1) being deployed to Iraq and the fear that he would die; (2) receiving mortar fire; (3) witnessing or learning about the death of a fellow soldier by suicide; and (4) learning that a fellow soldier (Sgt. P.) died after falling into a ditch.  

Establishing entitlement to service connection for PTSD requires:  (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304 (f) (2015). 

The regulations governing PTSD were amended, effective July 13, 2010.  75 Fed. Reg. 39843 -52 (July 13, 2010).  Specifically, this amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a claimed stressor is related to the Veteran's fear of hostile military or terrorist 

activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  Id.  

In this case, some of the Veteran's stressors are not related to hostile military or terrorist activity, i.e., the death of a soldier falling into a ditch, the death of a soldier by suicide.  These stressors require credible supporting evidence that the claimed in-service stressor actually occurred.  

To the extent the Veteran's claimed stressors are related to hostile military or terrorist activity, there has been no development to determine whether the stressor is consistent with the places, types, and circumstances of his service.  Furthermore, it is unclear whether the Veteran has a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125.  The VA examiners opined that the Veteran did not meet the criteria under the DSM-IV; however, VA treatment records note a diagnosis of PTSD.  

The Board notes that the regulations were recently revised to incorporate the Fifth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-V) rather than the Fourth Edition (DSM-IV).  However, these provisions only apply to cases received by or pending before the AOJ on or after August 4, 2014.  The change does not apply to cases certified to the Board prior to that date.  In this case, the Veteran's claim was certified to the Board prior to August 4, 2014; therefore, the regulations pertaining to the DSM-IV are for application.

Based on the foregoing, the Board finds that additional development is required with regard to the Veteran's in-service stressors and/or to determine whether any stressors related to hostile military or terrorist activity are consistent with his service.  In addition, the Board finds that another VA examination is needed to determine the nature and etiology of any psychiatric disorders that may be present.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his psychiatric disorder, back disorder, and skin disorder of the scalp.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records, including VA treatment records from the Pensacola outpatient clinic dated since October 2012.  

2.  After conducting the appropriate development, the AOJ should prepare a report detailing whether any of the claimed stressors is corroborated or, if related to the Veteran's fear of hostile military or terrorist activity, consistent with the places, types, and circumstances of his service.  This report is then to be added to the Veteran's claims file.  If the Veteran's claimed stressor is not corroborated or is not consistent with the places, types, and circumstances of his service, then the AOJ should so state in its report.

3.  After completing the above development, the Veteran should be afforded a VA examination to determine the nature and etiology of any acquired psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, but should include psychological testing, including PTSD sub scales.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, service personnel records, post-service medical records, and lay assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, such as observable psychiatric symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should respond to the following inquiries:

(A) In accordance with the DSM-IV, the VA examiner should identify all current diagnoses of any acquired psychiatric disorder.  VA treatment records note a diagnosis of PTSD, possible schizoid personality disorder with no diagnosis of PTSD, and adjustment disorder.  

(B) For each disorder identified other than PTSD, the examiner should state whether it is at least as likely as not (i.e., 50 percent or more probable) that the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service. 

(C) If and only if JSRRC or other appropriate entity confirms an alleged in-service stressor, or it is determined that a stressor related to fear of hostile military or terrorist activity is consistent with his service; the examiner should then determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied in accordance with the DSM-IV. 

(D) If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current PTSD symptomatology and any verified in-service stressor, including the fear of hostile military or terrorist activity. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  If a VA examination or medical opinion is needed for the Veteran's claimed back and skin disorders, one should be obtained.

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)



These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

STEVEN A. RIVERS, JR.		SS 589 12 1933


- 2 -





